Exhibit 10.2

KNOLL, INC.

NON-EMPLOYEE DIRECTOR

COMPENSATION PLAN

1. Purpose. This Non-Employee Director Compensation Plan (the “Plan”) is
intended to promote the interests of Knoll, Inc. (the “Company”) by providing an
inducement in the form of fees to certain qualified persons who are not
employees of the Company (“Non-Employee Directors”) to serve as members of the
Company’s Board of Directors (the “Board”). In addition, the Plan also seeks to
align the interests of these Non-Employee Directors with the interests of the
Company’s stockholders by allowing all or a portion of these fees to be paid in
shares of common stock of the Company, par value $0.01 per share (the “Common
Stock”), and providing for an annual grant of Common Stock subject to certain
restrictions (“Restricted Shares”).

2. Effective Date. The Plan shall be effective as of October 1, 2007 (the
“Effective Date”).

3. Administration. The Plan shall be administered by the Board. The Board shall,
subject to the provisions of the Plan, have the power to construe the Plan, to
determine all questions hereunder, and to adopt and amend such rules and
regulations for the administration of the Plan as it may deem desirable. All
decisions, determinations and interpretations of the Board shall be final and
binding.

4. Eligibility. Only Non-Employee Directors are eligible to participate in the
Plan.

5. Fees Payable to Non-Employee Directors. The following provisions shall govern
the payment to Non-Employee Directors of (i) annual fees, (including fees
payable to the Audit Committee Chairman) (“Annual Fees”), (ii) Board meeting
fees (“Meeting Fees”) and (iii) reimbursement of reasonable out-of-pocket
expenses incurred by the Non-Employee Directors in connection with the
performance of their duties as directors (“Expenses”).

(a) Annual Fees. Each person who is a Non-Employee Director shall be entitled to
receive without further action by the Board an Annual Fee equal to $50,000 per
calendar year (an “Annual Retainer”), as provided below. In addition, the
chairman of the Audit Committee of the Board (the “Audit Committee Chairman”)
shall be entitled to receive a supplemental Annual Fee equal to $10,000 per
calendar year served in such capacity (the “Audit Chairman Fee”), as provided
below. The Annual Retainer shall be paid in equal installments of $12,500 in
arrears on the last business day of each calendar quarter (each a “Quarterly
Payment Date”). In addition, the Audit Chairman Fee shall be paid in equal
installments of $2,500 in arrears on each Quarterly Payment Date.

(i) Payment of Annual Fees for Partial Quarters. In the event a Non-Employee
Director serves on the Board for less than the entire quarter, the quarterly
portion of the Annual Retainer payable for such quarter shall be prorated based
on the number of days in such quarter for which such Non-Employee Director
served on the Board. In the event a Non- Employee



--------------------------------------------------------------------------------

Director serves as the Audit Committee Chairman for less than the entire
quarter, the quarterly portion of the Audit Chairman Fee payable for such
quarter shall be prorated based on the number of days in such quarter for which
such Non-Employee Director served as the Audit Committee Chairman.

(b) Meeting Fees. Each person who is a Non-Employee Director shall also be
entitled to receive $2,500 for each meeting of the Board attended, including
each telephonic Board meeting attended. Meeting Fees shall be payable in arrears
on the Quarterly Payment Date immediately following the Board meetings attended.

(c) Expense Reimbursements. Each person who is a Non-Employee Director shall
also be entitled to receive reimbursement of Expenses. Expense reimbursements
shall be payable in arrears on each Quarterly Payment Date for the Expenses
incurred prior to such date. Reimbursement for Expenses shall be subject to each
Non-Employee Director’s submission of a request for reimbursement and all
appropriate receipts and/or other documentation required by the Board at least
five business days prior to the Quarterly Payment Date for which payment is
sought. Unless otherwise determined by the Board, reimbursement requests
submitted late with respect to any Quarterly Payment Date shall be payable on
the next Quarterly Payment Date.

(d) Method of Payment. Except as elected pursuant to Section 5(e) below, Annual
Fees and Meeting Fees shall be payable in cash. Reimbursement of Expenses shall
be payable in cash.

(e) Election to Receive Shares of Common Stock in Lieu of Cash. Non-Employee
Directors may elect to receive shares of Common Stock in lieu of all or a
portion of the cash payments for Annual Fees and Meeting Fees (a “Stock
Election”). Any such election must be made by delivery of a Stock Election Form,
a form of which is attached hereto as Exhibit A, to the Company (attn: Chief
Financial Officer) during a window period under the Company’s Insider Trading
Policy and prior to the applicable Quarterly Payment Date with respect to which
the election is to take effect. The number of shares of Common Stock issuable
pursuant to a Stock Election shall be equal to the value of the cash elected to
be foregone in lieu of Common Stock divided by the Fair Market Value (as defined
below) of the Common Stock on each respective Quarterly Payment Date. Shares of
Common Stock issued in lieu of Annual Fees and Meeting Fees shall be fully
vested and unrestricted shares of Common Stock issued pursuant to the Knoll,
Inc. 2007 Stock Incentive Plan (the “Stock Incentive Plan”); provided, however,
that the Board may in its sole discretion choose to issue shares from another
stockholder-approved equity plan maintained by the Company. For purposes of the
Plan, “Fair Market Value” means, as of any date when the Common Stock is listed
on one or more national securities exchanges, the closing price of one share
reported on the principal national securities exchange on which such Common
Stock is listed and traded on the date of determination. If the Common Stock is
not listed on an exchange, or representative quotes are not otherwise available,
the Fair Market Value shall mean the amount determined by the Board in good
faith to be the fair market value per share of Common Stock.

 

2



--------------------------------------------------------------------------------

6. Grant of Restricted Stock.

(a) Annual Grant. Each calendar year, on the third trading day after the Company
publicly announces its annual financial results for the prior year, each
Non-Employee Director shall automatically be granted, without any further action
by the Board, a number of Restricted Shares equal to $50,000 divided by the Fair
Market Value of one share of the Common Stock on the date of such grant, rounded
to the nearest full share (the “Annual Director Stock Grant”). The Restricted
Shares shall be granted pursuant to the Stock Incentive Plan, unless the Board
in its sole discretion chooses to issue shares from another stockholder-approved
equity plan maintained by the Company and, except as specifically set forth
herein, shall be subject to and governed by the terms of the Stock Incentive
Plan (or such other equity plan); provided, however, that any determinations
with respect to such Restricted Shares shall be made by the Board. Except as
provided in the Restricted Share Agreement evidencing each Annual Director Stock
Grant, the Restricted Shares subject to each Annual Director Stock Grant shall
become unrestricted and vest at the rate of 33.3% of the shares granted (rounded
down to the nearest full share) on the first anniversary of the date of grant,
an additional 33.3% of the shares granted (rounded down to the nearest full
share) on the second anniversary of the date of grant, and the remaining shares
granted on the third anniversary of the date of grant; provided, however, that
vesting of the Restricted Shares shall occur only to the extent that the
Non-Employee Director recipient remains a member of the Board on the respective
vesting date. Each Annual Director Stock Grant shall be made pursuant to, and
shall be subject to such other terms and conditions as set forth in, a
Restricted Share Agreement, a form of which is attached hereto as Exhibit B.

7. Prohibition of Transfer and Assignment. The right of a Non-Employee Director
to the payment of all or a portion of the fees payable or to receive the Common
Stock or Restricted Shares granted under this Plan may not be assigned,
transferred, pledged or encumbered, other than by will or the laws of descent
and distribution and any attempted assignment or transfer shall be null and
void.

8. Governing Law. The Plan shall be construed and interpreted in accordance with
the internal laws of the State of Delaware, without reference to the principles
of conflicts of law thereof.

9. Termination and Amendment of Plan. The Board may at any time terminate the
Plan or make such modification or amendment thereof as it deems advisable.

 

3



--------------------------------------------------------------------------------

EXHIBIT A

KNOLL, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

STOCK ELECTION FORM

Pursuant to the terms of the Knoll, Inc. Non-Employee Director Compensation Plan
(the “Plan”), I hereby elect to receive shares of Common Stock in lieu of the
Annual Fees and/or Meeting Fees as follows. Capitalized terms shall have the
meaning set forth in the Plan.

Stock Election in Lieu of Annual Fees

I hereby elect to forego $             on a quarterly basis or             % of
the Annual Fees due to me on each Quarterly Payment Date and instead receive
shares of Common Stock rounded to the nearest full share having an equivalent
value.

Stock Election in Lieu of Meeting Fees

I hereby elect to forego             % of the Meeting Fees due to me on each
Quarterly Payment Date and instead receive shares of Common Stock rounded to the
nearest full share having an equivalent value.

I UNDERSTAND THAT THIS ELECTION SHALL REMAIN IN EFFECT FOR EACH QUARTERLY
PAYMENT DATE UNTIL A SUBSEQUENT ELECTION IS FILED WITH THE COMPANY NULLIFYING OR
MODIFYING THIS ELECTION.

I UNDERSTAND THAT THE SHARES OF COMMON STOCK ISSUED TO ME IN LIEU OF CASH FOR MY
ANNUAL FEES AND/OR MEETING FEES WILL BE UNRESTRICTED FOR U.S. FEDERAL TAX
PURPOSES AND AS SUCH WILL CONSTITUTE INCOME TO ME IN THE YEAR OF GRANT.

 

   Non-Employee Director